DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(2) / (a)(2) as being anticipated by Sakamoto (US 2002/0153361).
With respect to the limitations of claim 2, Sakamoto teaches a method, comprising: generating a beam of laser energy (Figs 1, 4, laser oscillator 3, laser beam 18, 0087, 0090); directing (Fig 4, splitting means 19, 0087) the beam of laser energy along a beam path (Fig 4, laser beam 18b, 0087) that intersects a scan lens (galvanometer scanner 8, 0088); propagating the beam of laser energy through the scan lens (see figure 4); deflecting (galvanometer mirrors 5, 0084, 0085) the beam path within a first region (Fig 4, any one of regions on galvanometer scanner 8, 0084, 0086) of the scan lens to process a first workpiece (Figs 4, 5, object 9, 0088) with the beam of laser energy propagated through the scan lens; and after deflecting the beam path within the first region of the scan lens, deflecting (galvanometer mirrors 5) the beam path within a second region (Fig 4, any other one of regions on galvanometer scanner 8, 0084, 0086) of the scan lens to process the first workpiece with the beam of laser energy propagated through the scan lens (Fig 5, shows multiple, different process locations 24, obtained by laser beam 18b, 0090).
With respect to the limitations of claim 3, Sakamoto teaches a method, comprising: generating a beam of laser energy (Figs 1, 4, laser oscillator 3, laser beam 18, 0087, 0090); directing (Fig 4, splitting means 19, 0087) the beam of laser energy along a beam path (Fig 4, laser beam 18b, 0087) that intersects a scan lens (galvanometer scanner 8, 0088); propagating the beam of laser energy through the scan lens (see figure 4); deflecting (galvanometer mirrors 5, 0084, 0085) the beam path within a scan region of the scan lens to process a first workpiece (Figs 4, 5, object 9, 0088) with the beam of laser energy propagated through the scan lens, the scan region occupies a first region (Fig 4, any one of regions on galvanometer scanner 8, 0084, 0086) of the scan lens; and after deflecting the beam path within the first region of the scan lens, shifting the scan region along a shift direction such that the scan region occupies a second region  (Fig 4, any other one of regions on galvanometer scanner 8, 0084, 0086) of the scan lens PRELIMINARY AMENDMENTPAGE 2 OF 5 DOCKET No. E262-US 1and deflecting (galvanometer mirrors 5) the beam path within the second region of the scan lens to process the first workpiece with the beam of laser energy propagated through the scan lens (Fig 5, shows multiple, different process locations 24, obtained by laser beam 18b, 0090).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-10 and 14 are rejected under 35 U.S.C. 103 as being obvious over Sakamoto (US 2002/0153361) in view of Downes (US 2003/0024913).
With respect to the limitations of claim 1, Sakamoto teaches a method, comprising: generating a beam of laser energy (Figs 1, 4, laser oscillator 3, laser beam 18, 0087, 0090); directing (Fig 4, splitting means 19, 0087) the beam of laser energy along a beam path (Fig 4, laser beam 18b, 0087) that intersects a scan lens (galvanometer scanner 8, 0088); propagating the beam of laser energy through the scan lens (see figure 4); deflecting (galvanometer mirrors 5, 0084, 0085) the beam path within a first region (Fig 4, any one of regions on galvanometer scanner 8, 0084, 0086) of the scan lens to process a first workpiece (Figs 4, 5, object 9, 0088) with the beam of laser energy propagated through the scan lens; and after deflecting the beam path within the first region of the scan lens, deflecting (galvanometer mirrors 5) the beam path within a second region Fig 4, any other one of regions on galvanometer scanner 8, 0084, 0086) of the scan lens to process a second location with the beam of laser energy propagated through the scan lens (Fig 5, shows multiple, different process locations 24, obtained by laser beam 18b, 0090).  Sakamoto discloses the claimed invention except for the second location is a second workpiece.
However, Downes discloses the second location is second workpiece (Figs 1e, 2d, 2e, 0123, 0124) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser processing method of Sakamoto having a scan lens processing a workpiece in a second location with the second location is a second workpiece of Downes for the purpose of providing a known configuration that is capable of processing multiple workpieces in an efficient manner.  
With respect to the limitations of claim 4, Sakamoto teaches the beam of laser energy includes a plurality of laser pulses (0070, pulse waveform).
With respect to the limitations of claim 7, Sakamoto in view of Downes discloses the claimed invention except for the first region overlaps the second region.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the first region overlaps the second region, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable laser exposure region configuration involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 8 and 9, Sakamoto teaches the first region (Fig 4, top area of scanner 8) does not overlap the second region (lower area of scanner 8); the first region is spaced apart from the second region (upper and lower area of scanner 8).
With respect to the limitations of claim 10, Sakamoto teaches deflecting (galvanometer mirrors 5) the beam path within the first region of the scan lens comprises deflecting the beam path along a first beam path deflection route (top laser beam path striking top area of scanner 8); and deflecting (galvanometer mirrors 5) the beam path within the second region of the scan lens comprises deflecting the beam path along the first beam path deflection route (lower laser beam path striking lower area of scanner 8).
With respect to the limitations of claim 14, Sakamoto teaches deflecting (galvanometer mirrors 5) the beam path within the first region of the scan lens comprises deflecting the beam path along a first beam path deflection route (top laser beam path striking top area of scanner 8); and deflecting (galvanometer mirrors 5) the beam path within the second region of the scan lens comprises deflecting the beam path along a second beam path deflection route (lower laser beam path striking lower area of scanner 8) different from the first beam path deflection route.  

Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Sakamoto (US 2002/0153361) in view of Downes (US 2003/0024913) as applied to claim 1, further in view of Bruland (US 2008/0121627).
With respect to the limitations of claims 4, 5 and 6, Sakamoto in view of Downes discloses the claimed invention except for explicitly showing the beam of laser energy includes a plurality of laser pulses; the plurality of laser pulses have a pulse duration that is less than 10 ps; the plurality of laser pulses have a pulse duration that is less than 1 ps.  However, Bruland discloses the beam of laser energy includes a plurality of laser pulses (0142, pulsed picosecond laser output); the plurality of laser pulses have a pulse duration that is less than 10 ps (0142, for the generation of femtosecond (fs) laser output); the plurality of laser pulses have a pulse duration that is less than 1 ps (0142, for the generation of femtosecond (fs) laser output) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser processing method of Sakamoto having a beam of laser energy silent to the laser beam properties with the beam of laser energy includes a plurality of laser pulses; the plurality of laser pulses have a pulse duration that is less than 10 ps; the plurality of laser pulses have a pulse duration that is less than 1 ps of Bruland for the purpose of using different laser pulse properties in multi-beam laser processing to favorably improve the processing of the workpiece (0141).

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Sakamoto (US 2002/0153361) in view of Frankel (US 2013/0319982).
With respect to the limitations of claim 15, Sakamoto teaches an apparatus, comprising: a laser source (Figs 1, 4, laser oscillator 3, 0090) configured to generate a beam of laser energy (Figs 1, 4, laser beam 18, 0087), the beam of laser energy being propagatable along a beam path (Fig 4, laser beam 18b, 0087); a scan lens (galvanometer scanner 8, 0088) arranged within the beam path; at least one positioner (galvanometer mirrors 5, 0084, 0085) arranged within the beam path and configured to deflect the beam path relative to the scan lens; optionally, at least one positioner (Figs 1, 4, X-Y stage 11, 0068) configured to support a workpiece (object 9, 0068, 0088) and move the workpiece relative to the scan lens; and a controller communicatively coupled to the at least one positioner (0076, command from control devices).  Sakamoto discloses the claimed invention except for the controller includes: a processor configured to generate one or more control signals to which the at least one positioner is responsive; and computer memory accessible by the processor, the computer memory has instructions stored thereon which, when executed by the processor to cause the apparatus to perform the method as recited in claim 1.
However, Frankel discloses the controller (Fig 1, controller 110, 0034) includes: a processor (0039, one or more central processing units) configured to generate one or more control signals (0039, software, hardware, instructions) to which the at least one positioner is responsive (beam steering system 120, 0034); and computer memory (0039, memory) accessible by the processor, the computer memory has instructions stored thereon (0039, software, hardware instructions) which, when executed by the processor to cause the apparatus to perform the method of claim 1 (as disclosed by Sakamoto) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser processing device of Sakamoto having a controller and at least one positioner silent to the structure of the controller with the controller includes: a processor configured to generate one or more control signals to which the at least one positioner is responsive; and computer memory accessible by the processor, the computer memory has instructions stored thereon which, when executed by the processor to cause the apparatus to perform the method of Frankel for the purpose of providing a known controller configuration that functions as a central processing unit for controlling the functions of the laser processing device.

Allowable Subject Matter
Claims 11, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/17/2021